Citation Nr: 0719525	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1971 to May 1974.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran requests service connection for hepatitis C.  The 
veteran states that he was exposed to hepatitis C while on 
active duty.  Specifically, he notes times when he drank from 
the same water tank as returning Vietnam service members.  He 
also notes that mosquitoes or bugs could have been the source 
of this virus.  The veteran denies any post-service 
intravenous drug use.

In the service medical records dated June 1972, the veteran 
sought treatment for a cough and pain in his chest.  It was 
noted that he had had viral hepatitis six months earlier.  He 
was treated for viral syndrome, but returned with similar 
complaints the following month.  During this second 
treatment, it was noted that the veteran had had hepatitis in 
November 1971.  Again, the physician's impression was that 
the veteran had a type of viral syndrome.  In the veteran's 
discharge examination, there was no reference to any 
hepatitis or viral syndrome.  

The veteran's post-service treatment records indicate a 
positive hepatitis C diagnosis in 1993.  The veteran 
indicated to the treating physician that he was exposed to 
toxic chemicals at one point, but he washed his hands within 
two minutes of exposure.  The treating physician also 
remarked that after the veteran's hepatitis B attack while in 
service, the veteran used intravenous drugs.  The treating 
physician noted that the veteran noticed liver soreness and 
the darkening of his urine while on active duty.  The 
treating physician's impression was that the veteran's 
hepatitis C was most likely due to his post-service 
intravenous drug use.  

Following a complete review of the record, the Board finds 
that the medical evidence is insufficient upon which to 
render a decision.  The veteran's service medical records do 
not indicate a conclusive diagnosis of hepatitis and the 
veteran now denies post-service intravenous drug use-noting 
that his only possible exposure to hepatitis was while he was 
in service.  Thus, this claim must be remanded in order for 
an examination to be scheduled and a medical opinion obtained 
as to whether the veteran's in-service viral syndrome was a 
precursor to his currently diagnosed hepatitis C.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's hepatitis C and abnormal 
liver function tests.  The veteran's 
claims folder should be provided and the 
examiner is requested to review all 
pertinent medical records-including the 
veteran's service medical records, and to 
record a history of risk factors related 
by the veteran.  The examiner is to 
perform all necessary clinical testing and 
render all appropriate diagnoses.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that any current hepatitis C had its 
origin during service.  The examiner 
should specifically address the veteran's 
history of hepatitis and/or viral syndrome 
while in service.  All opinions express 
must be supported by complete rationale.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and the Board, at this time, does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



